Citation Nr: 0205423	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hysterical psychoneurosis from December 2, 
1943 to May 5, 1996.

2.  Entitlement to a rating in excess of 30 percent for 
hysterical psychoneurosis from May 6, 1996 to May 2, 1999.

3.  Entitlement to a rating in excess of 70 percent for 
hysterical psychoneurosis after May 2, 1999.

4.  Entitlement to an effective date earlier than May 3, 1999 
for the grant of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.

5.  Entitlement to an effective date earlier than July 24, 
1999 for the grant of eligibility to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which determined that there was clear and 
unmistakable error in a prior rating decision dated in 
February 1955 which had severed service connection for 
psychoneurosis, hysteria, and assigned a 10 percent 
disability rating thereto, retroactive to the original date 
of service connection of December 2, 1943; from a December 
1999 RO rating decision which granted the veteran's claim for 
a total rating for compensation based on individual 
unemployability due to service-connected disabilities, and 
assigned an effective date of May 3, 1999 for this grant; and 
from a December 1999 RO rating decision which granted 
eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, and assigned an 
effective date of July 24, 1999 for this grant.  The veteran 
filed a timely appeal to the disability rating assigned to 
his service-connected psychoneurosis, hysteria, and to the 
effective dates for the grants of a total rating and 
eligibility for Chapter 35 benefits.

When the issue of an increased rating for hysterical 
psychoneurosis was previously before the Board in February 
1999, it was remanded to the RO for further development, 
which has been accomplished.  The case is now before the 
Board for appellate consideration.

The Board notes that in December 1997, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
psychiatric disorder from 10 percent to 30 percent disabling, 
effective May 6, 1996.  In December 1999, after the Board's 
remand of this issue, and following another VA examination, 
the RO issued another rating decision which increased the 
disability evaluation for the veteran's psychiatric disorder 
from 30 percent to 70 percent disabling, effective May 3, 
1999.  The Board notes that in a claim for an increased 
rating, "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 70 percent rating for his 
psychoneurotic disorder.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (2001).  On 
the contrary, the veteran has specifically indicated that he 
believes that he is entitled to a 100 percent rating for this 
disorder.  Therefore, the issue of an increased rating for 
hysterical psychoneurosis remains in appellate status.

The Board notes that in February 2000, while the veteran's 
claims were at the RO on remand from the Board, the veteran 
submitted a Motion for Change in Representation terminating 
the power of attorney with his previous attorney and 
appointing the attorney listed on the cover page of this 
decision as his legal representative.  Although it appears 
that the RO accepted this motion in part, and denied this 
motion to the extent that it covered issues already remanded 
by the Board, the Board finds that Rule 1304, as codified at 
38 C.F.R. § 20.1304 does not constitute a bar to the full 
representation by the veteran's new attorney.  This is 
because Rule 1304 only covers situations where an appeal has 
already been certified to the Board.  In this case, while the 
issues had previously been certified to the Board, at the 
time the motion was filed the veteran's claim had been 
remanded to the RO, giving the RO full jurisdiction over the 
veteran's claims.  As the veteran may change his attorney at 
any time while his claims are before the RO, see 38 C.F.R. 
§ 20.607 (2001), the Board finds that the change in 
representation is in full force and effect. 

The Board also notes that while the veteran also originally 
appealed the RO's denial of his claims for an increased 
rating in excess of 20 percent for his service-connected 
residuals of an old fracture to the distal portion of the 
radius and ulna of the right forearm, and his claim for 
service connection for a neurological disorder of the right 
upper extremity secondary to his service-connected right 
forearm disorder, both of these denials were upheld by the 
Board in its decision dated in February 1999.  Therefore, 
these two claims are not presently before the Board.


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  From December 2, 1943 until May 5, 1996, the veteran's 
hysterical psychoneurosis was manifested by evidence of 
anxiety and nervousness, with essentially normal mental 
status examinations, causing little, if any, social and 
industrial incapacity.

3.  From May 6, 1996 to May 2, 1999, the veteran's hysterical 
psychoneurosis was manifested by anxiety, depression, sleep 
impairment, headaches, and irritability, causing definite 
social and industrial impairment, although he generally 
functioned satisfactorily.

4.  On May 3, 1999, VA received a statement from the 
veteran's treating psychiatrist opining that the severity of 
the veteran's hysterical psychoneurosis rendered him 
unemployable.

5.  Prior to May 3, 1999, the veteran did not have at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent, and thus did not meet the initial criteria for 
consideration of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.

6.  The veteran is not an eligible person to receive 
Dependents' Educational Assistance.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 10 percent for the veteran's hysterical 
psychoneurosis from December 2, 1943 to May 5, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7 (2001); 
Diagnostic Code 0801 (1933 Rating Schedule); 38 C.F.R. 
§ 4.132, Diagnostic Code 9100 (1945 Rating Schedule, 
effective April 1, 1946); 38 C.F.R. § 4.132, Diagnostic Code 
9402 (effective May 22, 1964); 38 C.F.R. § 4.132, Diagnostic 
Code 9402 (effective February 3, 1988); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159). 

2.  The schedular criteria for a disability rating in excess 
of 30 percent for hysterical psychoneurosis from May 6, 1996 
to May 2, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9410 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9410 (effective November 7, 1996); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).

3.  The schedular criteria for a 100 percent disability 
rating for the veteran's hysterical psychoneurosis after May 
2, 1999 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7 (2001); 38 C.F.R. § 4.130, Diagnostic Code 9410 (2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).

4.  The criteria for the assignment of an effective date 
earlier than May 3, 1999 for the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.400 (2001); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).   

5.  The criteria for an exercise of jurisdiction by the Board 
over the issue of entitlement to an effective date earlier 
than July 24, 1999 for the grant of Chapter 35 Dependents' 
Educational Assistance have not been met.  38 U.S.C.A. §§ 
511(a), 3501, 3512, 7104(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.807, 21.3021(a)(3)(i) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating and earlier effective date claims.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the statement of the case, in supplemental 
statements of the case, in the Board's prior decision/remand, 
and in correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  
Specifically, the Board observes that in a lengthy letter to 
the veteran dated in November 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and examination 
reports, including examinations by VA psychiatrists, private 
medical records and statements, and personal statements made 
by the veteran in support of his claim.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims for increased 
ratings and earlier effective dates.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  
See generally VCAA; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

I.  Increased rating claims for hysterical psychoneurosis

In reviewing the veteran's claims file, the Board notes that 
the veteran's increased rating claim was previously remanded 
by the Board in February 1999.  At that time, the Board noted 
that the November 1996 rating decision on appeal was issued 
following an administrative review of the veteran's claims 
folder undertaken at the request of the veteran's service 
representative.  Following this review, the RO had determined 
that clear and unmistakable error had previously been 
committed by the RO in February 1955, when it issued a rating 
decision severing service connection for psychoneurosis, 
hysteria.  Thus, service connection was reinstated for this 
disorder back to December 2, 1943, the date of the original 
grant of service connection for this disorder.

The Board also noted that in the veteran's notice of 
disagreement (NOD), received by VA in November 1996, the 
veteran's representative had stated that "[the veteran] 
contends that his condition warranted a greater than 10 
percent evaluation for his psychoneurosis from 4-1-46."  The 
Board observed that the VA Schedule for Rating Disabilities 
(Rating Schedule) had been modified several times since 1946.  
However, it appeared that the RO only considered the "1946 
RS [rating schedule]" in adjudicating the veteran's claim 
from 4-1-46 to the present.  Therefore, the Board remanded 
the veteran's claim to the RO, with instructions that the RO 
evaluate the veteran's entitlement to an increased disability 
evaluation in excess of 10 percent in light of each of the 
Rating Schedules in effect since April 1, 1946.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary).  The RO completed this evaluation, and returned 
the claim to the Board for further appellate review.

The Board notes that the veteran's claim for a higher rating 
is an original claim placed in appellate status by an NOD 
taking exception to the initial rating award dated in 
November 1996.  Under these circumstances, VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection in December 1943 to the present.  
Fenderson v. West, 12 Vet. App. 119, 127 (1999), citing Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).

A.  Initial disability rating in excess of 10 percent from 
December 2, 1943 to May 5, 1996

Evidence relevant to the veteran's claim for an initial 
disability rating in excess of 10 percent includes the 
veteran's Certificate of Disability for Discharge dated in 
November 1943.  At that time, an attached Report of Board of 
Medical Officers indicated that the veteran was suffering 
from psychoneurosis, conversion hysteria, manifested by 
weakness and a stocking type of anesthesia in the right 
forearm and hand.  This disability was determined to be 
permanent and incapacitating because of numerous persistent 
and variable subjective complaints with reference to the 
right forearm and hand, not on an organic basis, which 
rendered him unable to perform the duties of a soldier.  The 
Certificate of Disability for Discharge indicated that the 
cause of disease or circumstances under which it appeared 
included the onset of anxiety attacks, manifested by 
tachycardia, difficulty in respiration, sweating of the 
palms, and a feeling of weakness during 1936 at the age of 
sixteen.  It was noted that the veteran had constantly felt 
tense and nervous, and that, at intervals, his right arm, 
which was injured in 1938, has felt numb and weak. 

In December 1944, the veteran underwent a VA neuropsychiatric 
examination.  At that time, the veteran complained of a lack 
of right arm strength, stating that he could only write or 
type for a few minutes at a time.  He complained that his arm 
hurt off and on during bad weather.  He also stated that he 
was left-handed.  He indicated that he was easily rattled, 
getting shaky and trembly with sweaty palms and a choking 
sensation.  On mental status examination, the veteran was 
occupied with the weakness of his right arm, residual of an 
old injury, and his nervousness.  He was somewhat tense 
emotionally.  The examiner rendered a diagnosis of 
psychoneurosis, mixed type, anxiety and hysteria.  The 
examiner stated that there were no recommendations at that 
time, and that the veteran was adjusting quite satisfactorily 
per his own report.  However, the examiner stated that the 
veteran could do much better if it were not for the weakness 
of his right forearm.

The veteran again underwent a VA examination in July 1947.  
At that time, he again complained that his right arm was 
weak, and that he could hardly do any work with it.  He also 
complained that he was very nervous, and that he became 
rattled with any excitement or noise.  He stated that on 
these occasions, he would shake and tremble, perspire, get 
weak, and experience trouble breathing.  He also complained 
of nausea and diarrhea.  On mental status examination, the 
veteran was in good contact with current events, was neat and 
tidy in appearance, frank and cooperative in the interview, 
with no memory impairment.  He was well oriented.  His mental 
content was occupied with the weakness in his right arm, 
which was said to be the residual of an old injury, and with 
his nervousness.  He did not exhibit any antisocial behavior 
indicating any psychotic manifestations, and his judgment for 
everyday events was not impaired.  He complained that his job 
was becoming difficult since he had to go to the toilet every 
15 minutes or so when he became nervous.  The examiner 
rendered a diagnosis of psychoneurosis, mixed, anxiety and 
hysteria, and again offered no recommendations at that time.

Also of record is a VA admission and discharge examination 
dated in June 1953.  At the time of hospitalization, his 
chief complaint was of a "peculiar sensation" when he 
swallowed and diarrhea when he became nervous.  On 
neurological examination, there was no evidence of any 
paralysis, muscular atrophy or hypertonia, and both sensory 
examination and vibratory examination were within normal 
limits.  On psychiatric examination, the veteran was friendly 
and cooperative, and memory and orientation were both 
correct.  He appeared mildly tense and anxious.  Conversation 
was relevant and coherent, and no homicidal or suicidal ideas 
were expressed.  The veteran expressed significant somatic 
preoccupation.  After three days of hospitalization, the 
veteran requested that he be allowed to leave the hospital 
because he desired to return home to his wife and family.  He 
indicated that he would attempt to secure psychiatric 
treatment for his many complaints if needed.  The examiner 
rendered a diagnosis of conversion reaction, mild, and stated 
that "The patient has no social and industrial incapacity."

The veteran's claims file does not contain any subsequent 
medical evidence relating to a psychiatric disorder from June 
1953 through May 1996.

The veteran's hysterical psychoneurosis has been evaluated as 
10 percent disabling at all times from December 2, 1943 to 
May 5, 1996.  The Board notes that the VA Schedule for Rating 
Disabilities has been revised several times during this 
period.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the Board will 
analyze the severity of the veteran's hysterical 
psychoneurosis under the several versions of the relevant 
regulations.

The first applicable Schedule for Rating Disabilities was the 
1933 rating schedule, in effect until 1946.  Under the 1933 
schedule, hysteria was evaluated under the provisions of 
Diagnostic Code 0801.  Under this code, a 10 percent rating 
was warranted for conditions manifested by subjective and 
objective symptomatology such as to cause definite and 
appreciable social and industrial incapacity.  A 30 percent 
rating was warranted for conditions which presented well-
defined subjective and objective clinical manifestations of 
such character as to cause considerable social and industrial 
incapacity.  A 50 percent rating was warranted for conditions 
which presented characteristic clinical manifestations of 
major type in symptom combinations that were persistent, 
continuous, and productive of severe social and industrial 
incapacity.  Finally, an 80 percent rating was warranted for 
the most marked and gravest cases, with hysterical 
convulsions, paralysis, contractures, blindness, or mutism of 
major degree, or mental findings verging on psychosis, and 
practically complete social inadaptability over a period of 
years.

A review of the evidence detailed above reveals that the 
veteran's psychiatric disorder was manifested by no more than 
definite and appreciable social and industrial incapacity, as 
contemplated by a 10 percent rating under the 1933 Rating 
Schedule.  Although several examiners noted the veteran's 
symptoms of anxiety and nervousness, many of these same 
examiners also commented on the relative lack of impact of 
these symptoms on the veteran's social and industrial 
abilities.  For example, the examiner who performed the 
December 1944 examination indicated that the veteran was 
adjusting "quite satisfactorily" despite his anxiety, and 
did not recommend any further treatment or other action.  
Similarly, the examiner who performed the June 1953 
examination determined that the veteran was suffering from a 
"mild" conversion reaction, and specifically found that 
"The patient has no social and industrial incapacity."  
Furthermore, mental status examinations revealed little 
evidence of mental impairment, generally noting normal speech 
and conversation, memory, orientation, behavior, and 
judgment.  Finally, while the veteran complained that his 
disorder made working difficult, as it required him to make 
frequent trips to the bathroom when nervous, there is no 
evidence that this negatively impacted his work performance 
or the number of hours per week he could work.  Given the 
relative lack of symptomatology, save for evidence of anxiety 
and nervousness, the Board finds that the evidence does not 
show considerable social and industrial incapacity, as 
required for a higher 30 percent rating.

Under the 1945 Schedule for Rating Disabilities, which became 
effective April 1, 1946, the veteran's disorder was evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9100, pursuant to which the severity 
of conversion hysteria was evaluated.  Under this code, a 10 
percent rating was warranted which such disorder was 
moderate.  A 30 percent rating was warranted when such 
disorder was moderately severe, with definite conversion 
phenomena, but more limited or shifting that the criteria for 
a higher rating, definite, anesthesia or paresthesia, 
amnesia, somnambulism, hypnotic or dreamy states, marked 
nervous tension, moderately severe stuttering, tremors, 
especially of fingers; with characteristic suggestibility and 
emotional lability; productive of considerable social and 
industrial inadaptability.  A 50 percent rating was warranted 
when the conversion hysteria was severe; with motor paralysis 
to a lesser degree than the criteria for a higher rating; 
contracture involving a single extremity; occasional major 
convulsions; persistent coarse bizarre tremors of 
extremities; frequent weeping spells; severe stuttering; or 
other conversion phenomena less marked than above; productive 
of severe social and industrial inadaptability.  Finally, an 
80 percent rating was warranted when such disorder was 
pronounced; with severe contractures or motor paralysis, 
involving two extremities; frequent major convulsions; marked 
restriction of visual fields; astasia-abasia; aphonia or 
mutism; in symptom combinations that were persistent, 
continuous, and productive of nearly complete social and 
industrial inadaptability.

A review of the evidence detailed above reveals that the 
severity of the veteran's disability was, at best, moderate, 
as contemplated by a 10 percent rating under DC 9100, 
particularly in light of the paucity of findings on 
examination.  In any case, examinations have shown no 
evidence of the existence of any of the criteria for a 30 
percent rating, such as anesthesia or paresthesia, amnesia, 
somnambulism, hypnotic or dreamy states, marked nervous 
tension, moderately severe stuttering, or tremors, especially 
of fingers.  While there was some nervous tension, the 
evidence does not suggest it was "marked," particularly in 
light of the finding on examination in June 1953 that the 
veteran was only "mildly tense and anxious."  In addition, 
there is no evidence of suggestibility and emotional 
lability.  Finally, the determination in June 1953 that the 
veteran had no social and industrial incapacity does not 
support a finding of considerable social and industrial 
inadaptability, as contemplated by a 30 percent rating under 
DC 9100 of the 1945 Rating Schedule.

Effective May 22, 1964, the VA Schedule for Rating 
Disabilities again changed.  Effective from that date, the 
veteran's disorder was evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9402, pursuant to which the severity of conversion reaction 
was evaluated.  Under this code, a 10 percent rating was 
warranted for criteria which were less than the criteria for 
the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of moderate social and 
industrial impairment.  A 30 percent rating was warranted 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must have resulted 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  A 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was substantially impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels must have been so reduced 
as to result in severe industrial impairment.  A 70 percent 
rating was warranted when the ability to establish and 
maintain effective relationships with people was seriously 
impaired.  The psychoneurotic symptoms must have been of such 
severity and persistence that there was pronounced impairment 
in the ability to obtain or retain employment.  Finally, a 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought processes 
associated with almost all daily activities such as phantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  The veteran must have been demonstrably unable 
to obtain or retain employment.

A review of the evidence detailed above reveals that, as was 
the case under the 1945 Rating Schedule, and based on the 
same reasoning, the veteran's psychiatric disorder was no 
more than moderate in severity during the period in question, 
warranting no more than a 10 percent rating under DC 9410.  
For the reasons stated above, the veteran's hysterical 
psychoneurosis was not of such severity as to produce 
considerable industrial impairment, as required for a 30 
percent rating under this code.

Effective February 3, 1988, the rating criteria for 
evaluating psychoneurotic disorders were again changed.  
However, the only change relevant to the veteran's claim is 
the fact that the rating criteria for a 10 percent rating 
changed the phrase "productive of moderate social and 
industrial impairment" to "productive of mild social and 
industrial impairment." (emphasis added).  However, as the 
criteria for a rating in excess of 10 percent remained 
exactly the same, an analysis of the severity of the 
veteran's disorder under these revised regulations would not 
result in the assignment of a higher 30 percent rating.

Therefore, the Board finds that an initial disability rating 
in excess of 10 percent from December 2, 1943 to May 5, 1996 
is not warranted by the evidence, and must be denied.

B.  Rating in excess of 30 percent from May 6, 1996 to May 2, 
1999

Evidence relevant to the level of severity of the veteran's 
hysterical psychoneurosis from May 6, 1996 to May 2, 1999 
includes the report of a VA general medical examination 
conducted in January 1997.  At that time, the veteran 
complained of a lack of strength and a lack of motion of the 
hand, as well as difficulty picking up and holding objects.  
He also complained of difficulty with pronation and 
supination of the hand because of his forearm injury.  
Following an examination, the examiner rendered a relevant 
diagnosis of deformity and limited motion of the right wrist, 
by history attributable to an injury in the military in 1943.  
The examiner then commented that while it appeared to him 
that the veteran did have a definite limitation in the right 
wrist, it should be noted that the veteran was employed for a 
full career in a nonphysical labor type of position.

The veteran also underwent a VA psychiatric examination in 
January 1997.  At that time, the veteran was neatly dressed 
and groomed, with a reactive and appropriate affect.  His 
mood was slightly down and at times despondent, especially 
recently, but not suicidal or homicidal.  The veteran's 
speech was coherent and relevant, and there was no evidence 
of any hallucinations or delusions.  His anxiety level was 
elevated.  His cognitive functioning was adequate, and his 
recent and remote memory were intact.  He reported that he 
had recently become more irritable, not sleeping well at 
night and becoming upset easily.  He also complained of a 
poor appetite.  He stated that off and on in the past, he 
became irritable and depressed, but generally these emotions 
were in response to adverse environmental events.  He 
reported that he had not sought treatment in the past for any 
psychiatric problems.  He also indicated that he had worked 
as a jewelry salesman from the time of his discharge from the 
military in 1943 until 1982.  The examiner rendered a 
diagnosis of adjustment disorder with mixed emotional 
features.

The veteran again underwent a VA psychiatric examination in 
July 1997.  At that time, he complained of anxiety symptoms, 
and of weakness of the right forearm and hand.  The veteran 
stated that his anxiety extended back into at least his high 
school years, with chronic worry and tension.  He stated that 
anxiety problems had persisted throughout his adult life, 
including chronic tension, a short fuse, irritability, 
erratic sleep, frequent headaches, frequent bouts of 
diarrhea, fatigability, and restlessness.  He indicated that 
he had been on medication for a while, but that it was not 
particularly helpful.  He stated that after discharge from 
the military, he did office work for a defense company for 
several years, then became involved with jewelry sales.  He 
indicated that his weakened arm had led to a life-long 
restriction in employment opportunities, since he had wanted 
to be a mechanic, and that this condition had worsened.  He 
stated that since his retirement, he had done little except 
to watch television.  He described his marriage as fair, 
although his irritability was somewhat of a problem.

On mental status examination, the veteran was cooperative, 
neatly dressed and well groomed.  His associations were 
intact and his rate of speech was unremarkable.  His mood was 
serious, with a general appearance of mild restlessness, a 
diffuse sense of dissatisfaction with how he was feeling, and 
no particular brightening or cheerfulness throughout the 
interview.  He appeared to be more anxious than depressed, 
although he was more dissatisfied and unhappy with his life 
circumstances and emotional situations.  His mental content 
was unremarkable, without evidence of major disorder.  His 
long- and short-term memory were intact, and he had insight 
to the extent that he defined himself as a chronically 
anxious person.  His judgment for legal and financial matters 
was unimpaired.

Regarding his right hand and forearm, the examiner noted the 
veteran's complaints of significant weakness and a virtual 
inability to hold a pencil.  The examiner noted that thorough 
neurological testing had recently been done, including nerve 
conduction studies, which showed no evidence of any 
neurological impairment.  On brief examination, the veteran 
exhibited significant weakness at the right wrist and marked 
weakness of right grip, which was virtually nonexistent.  The 
examiner noted that the virtual lack of grip strength was 
inconsistent with observations of muscle mass, as there was 
no significant wasting of right hand muscle mass noted.  He 
also found that the objective findings were inconsistent with 
the veteran's subjective report in level of demonstrated 
weakness.  The examiner noted that this was consistent with 
the findings by the physician who had performed the 
neurological testing, at which time no neurological problems 
could be found.  The examiner then stated that the veteran's 
symptoms were "consistent with a long term conversion 
situation."  The examiner rendered Axis I diagnoses of 
generalized anxiety disorder, chronic, and conversion 
disorder with mixed presentation, motor/sensory.

In a section entitled "Recommendations," the examiner noted 
that the veteran presented as a person with life-long 
generalized anxiety, possibly increased related to any 
stressors which may have come along in his life, but with no 
particular evidence of military activations.  In addition, 
the findings were said to be consistent with a chronic 
conversion problem involving the right forearm and hand.  He 
also noted that the veteran had retired after many years as a 
jewelry salesman, and that "It appears he was able to 
conduct that particular line of work despite the anxiety 
issues."

In an October 1997 addendum to the July 1997 examination 
report, the examiner noted that he had been requested to 
review his earlier examination report and provide a Global 
Assessment of Functioning (GAF) score.  He indicated that the 
veteran was suffering from chronic symptoms of moderate 
level, and assigned a GAF score of 55.

The Board notes that the veteran was scheduled for an 
additional VA examination in March 1998, but failed to report 
for this examination.

Also relevant is a statement dated in April 1999 from Kathryn 
S. Eppel, M.D., Ph.D., a psychiatrist at Midwest Psychiatric 
Associates, L.L.C.  In this statement, Dr. Eppel indicated 
that the veteran was under her care for treatment of panic 
disorder and generalized anxiety disorder, and that these 
disorders were ongoing, requiring ongoing treatment.

Also of record is a statement dated in April 1999 from 
Timothy J. Stirvins, M.D., F.A.C.P., a physician at Saint 
Elizabeth Physician Network.  In this statement, Dr. Stirvins 
indicated that the veteran was being treated at that office 
for persistent depression of a rather deep nature, which had 
required referral to Dr. Eppel in December 1998 for 
evaluation.

Under the rating criteria in effect prior to November 7, 
1996, the veteran's hysterical psychoneurosis was evaluated 
as 30 percent disabling under the provisions of 38 C.F.R. 
4.132, Diagnostic Code 9410, pursuant to which the severity 
of unspecified neuroses was evaluated.  Pursuant to the 
rating criteria in effect at that time, a 30 percent rating 
was warranted if the psychoneurosis caused definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms must have resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
warranted if the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted if the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
rating was warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (Court) 
has determined that the three criteria enumerated for a 100 
percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

As regards the criteria for the currently-assigned 30 percent 
evaluation, the VA General Counsel, in response to an 
invitation by the Court to construe the term "definite" in 
a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOGCPREC 
9-93, 59 Fed.Reg. 4752 (1994).  See also Hood v. Brown, 4 
Vet. App. 301 (1993).

A review of the evidence detailed above reveals that during 
the period in question, the veteran suffered from definite 
impairment in the ability to maintain effective relationships 
with others and from definite industrial impairment as a 
result of his psychiatric disorder.  The veteran's 
symptomatology included anxiety and restlessness, sleep 
impairment, tension, headaches, and irritability, which he 
stated had negatively affected his relationship with his 
wife.  On examinations, his mental status appeared serious to 
depressed, with noticeable anxiety and restlessness.  In 
addition, medical statements in early 1999 indicate anxiety 
and panic, as well as persistent, deep depression.  Finally, 
the veteran's right forearm and hand were of limited use due 
to his conversion disorder.  The Board finds that these 
symptoms correspond to a definite level of impairment, as 
contemplated by a 30 percent rating under DC 9410.  However, 
the Board finds that the veteran's psychoneurotic disorder 
did not cause considerable impairment during the time period 
in question.  Although the veteran was found to suffer from 
some noticeable symptoms at the time of examinations, as 
indicated above, most findings were normal, including normal 
speech, memory, insight, judgment, affect, and cognitive 
functioning, with no evidence of hallucinations, delusions, 
or suicidal or homicidal ideation.  In addition, while the 
veteran's anxiety and right forearm and hand problems 
affected his job somewhat, the examiner who performed the 
July 1997 examination noted that he was able to work as a 
jewelry salesman despite these problems for a period 
extending from shortly after service until retirement in the 
1980's.

Finally, the Board finds that the GAF score of 55 assigned in 
1997 supports the finding of no more than definite impairment 
due to the veteran's hysterical psychoneurosis.  According to 
the GAF scale contained in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), a GAF 
score of 55 is assigned when overall functioning is 
characterized by moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).   

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including psychoneuroses, as codified at 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 
(1996) (codified at newly designated 38 C.F.R. § 4.130; 61 
Fed. Reg. 52,700-1). 
Under the revised criteria of 38 C.F.R. § 4.130, DC 9410, a 
30 percent evaluation is warranted when psychoneurosis 
creates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when such disorder creates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board finds that under these new criteria, the severity 
of the veteran's psychiatric disorder also warranted a 30 
percent disability rating.  Examination reports have noted 
many of the symptoms contemplated by a 30 percent rating, 
including depression, anxiety, and chronic sleep impairment, 
and his anxiety and depression undoubtedly reduced his work 
efficiency over the years.  Furthermore, it appears that he 
was generally functioning satisfactorily during the period in 
question, with no evidence of abnormalities in routine 
behavior, self-care, or conversation.  However, while these 
reports have noted a few of the symptoms contemplated by a 50 
percent rating, such as disturbances of motivation and mood, 
these same reports have indicated an appropriate affect and 
normal speech, memory, judgment and thinking.  In addition, 
the evidence does not indicate that the veteran experienced 
difficulty in establishing and maintaining work 
relationships, given that the veteran was able to work as a 
jewelry salesman full-time for many decades until retirement 
in 1982 at age 62. 

C.  Rating in excess of 70 percent after May 2, 1999

Evidence relevant to the severity of the veteran's 
psychiatric disorder after May 2, 1999 includes a follow-up 
statement from Dr. Eppel dated May 4, 1999.  At that time, 
Dr. Eppel stated that the veteran was unable to work, and 
that, as a result of the degree of his anxiety and panic 
disorder he would be unable to work for at least 1 year.  She 
noted that the veteran's ability to work would be reassessed 
at that time.

VA outpatient treatment notes dated in June 1999 indicate 
treatment primarily for disorders other than mental 
disorders.  However, several of these notes indicate the 
presence of depression and anxiety, and note that the veteran 
was taking medication and being treated by a private 
psychiatrist.

In July 1999, the veteran underwent a VA mental disorders 
examination.  At that time, the examiner noted that the 
veteran's claims file was available and had been reviewed.  
He also noted that he was the same examiner who had conducted 
the psychiatric examination of the veteran in July 1997.  The 
veteran presented with complaints similar to those at the 
time of the previous VA examination.  However, he did state 
that his anxiety had particularly worsened in October 1998 
for no particular reason, accompanied by depressive symptoms.  
He indicated that shortly thereafter he began seeing a 
psychiatrist, who started him on prescription medications.

The veteran also described recent severe stressors, including 
the death of his son a few months earlier from an epileptic 
seizure, the fact that another son had recently been 
diagnosed with cancer, and the illness of his wife, who had 
significant arthritis. 

On mental status examination, the veteran was cooperative, 
neatly dressed and well groomed.  His associations were 
intact, and his speech was unremarkable.  His mood was 
serious, unhappy and worried.  He did not show marked 
depression, and his affect was appropriate to the topics, 
with no real brightening.  The examiner noted that the 
veteran appeared to be a chronically unhappy and nervous 
person, although not at the point of severe depression.  He 
denied any history or current thoughts of suicide.  Mental 
content revealed no evidence of any psychotic disorder.  He 
complained of weakness in the right extremity, but did not 
dwell on this.  He complained of trouble remembering names 
and concentrating.  His past and recent memory were both 
good, and his insight was fair.  His judgment was adequate.  
The examiner rendered Axis I diagnoses of generalized anxiety 
disorder, chronic, and dysthymic disorder, late onset.  The 
examiner assigned a GAF score of 50.  The examiner concluded 
that the veteran had a chronic anxiety problem with a more 
recent increase in depressive symptoms, both of which were 
somewhat improved with medication.  His life scope was deemed 
to be "considerably limited," mostly because the veteran 
was isolated and idle.  He continued to complain of 
psychiatric discomforts of an anxiety and depressive type.

Beginning on May 3, 1999, the veteran's psychoneurosis has 
been evaluated as 70 percent disabling under the provisions 
of 38 C.F.R. § 4.130, DC 9410, pursuant to which the severity 
of unspecified neuroses is evaluated.  The current general 
rating formula for mental disorders is set forth above.  A 
review of the evidence reveals that since May 3, 1999, the 
veteran's hysterical psychoneurosis has created total 
occupational and social impairment.  As noted above, in May 
1999 the veteran's treating psychiatrist, Dr. Eppel, stated 
that the severity of the veteran's anxiety and panic disorder 
rendered him unable to work for at least the next year.  The 
Board has given this statement significant weight, since Dr. 
Eppel, as the veteran's ongoing treating psychiatrist, had 
been able to view the veteran's mental illness over a long 
period of time, allowing for an informed view of the impact 
of this disorder on the veteran's ability to work.

In addition, the Board observes that in a rating decision 
dated in December 1999, the RO granted the veteran a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities, effective May 3, 1999.  
The Board acknowledges that this total rating takes into 
account the impact of all service-connected disorders, which 
in this veteran's case includes not only a psychiatric 
disorder but also an old fracture of the distal portion of 
the radius and ulna of the right arm, which has been rated as 
20 percent disabling since May 1996.  However, the Board 
notes that while the RO did not explicitly state the basis 
for its grant of this benefit, it appears from its discussion 
of the veteran's increased rating claim that it relied quite 
heavily upon the May 1999 statement from Dr. Eppel in 
determining that the veteran was totally disabled.

Finally, the Board finds that the July 1999 VA psychiatric 
report supports the assignment of a 100 percent rating under 
DC 9410.  The examiner commented that the veteran's life 
scope was "considerably limited," and that the veteran was 
"mostly isolated and idle."  In addition, the examiner 
noted on several occasions that the veteran's disorder had 
recently worsened, as the veteran's anxiety had recently been 
accompanied by an increase in depression and dysthymia.  
Finally, the Board finds that the GAF score of 50 supports a 
finding of total impairment.  According to the GAF scale 
contained in DSM-IV, a GAF score of 50 is assigned when 
overall functioning is characterized by serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Therefore, the Board finds that the evidence supports an 
increased rating to 100 percent under DC 9410 for the 
veteran's hysterical psychoneurosis after May 2, 1999.

II.  Effective date prior to May 3, 1999 for the grant of a 
total rating

In this case, the veteran's claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities was received by the RO in 
November 1996, in a statement from the veteran's then-
attorney.  Following the RO's denial of this claim, the 
veteran appealed his claim to the Board, which remanded the 
claim in February 1999.  At that time, the Board also 
remanded the veteran's claim for an increased rating for his 
service-connected psychoneurosis, and noted that the 
determination of this issue on remand could potentially 
affect its disposition of the claim for a total rating.  The 
RO subsequently granted an increased rating for the veteran's 
service-connected psychoneurotic disorder from 30 percent to 
70 percent disabling, effective May 3, 1999, in a rating 
decision dated in December 1999.  In that same rating 
decision, the RO also granted the veteran's total rating 
claim, and also assigned an effective date of May 3, 1999 for 
the award of this benefit.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment; the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, prior to May 3, 1999, the veteran was service 
connected for two disabilities - hysterical psychoneurosis 
and a fracture of the distal portion of the right radius and 
ulna.  However, neither disability was ratable at 40 percent.  
In addition, his combined disability rating was never more 
than 40 percent, which was less than the 70 percent combined 
rating required for the assignment of a total rating.  Thus, 
the Board finds that the veteran failed to meet the initial 
criteria for consideration of a total rating based on 
individual unemployability due to service-connected 
disabilities prior to May 3, 1999.

However, effective May 3, 1999, the veteran's service-
connected psychoneurosis was increased to 70 percent 
disabling, meeting the first criterion (at least one 
disability ratable at 40 percent or more), and his combined 
disability rating was consequently increased to 80 percent, 
meeting the second criterion (sufficient additional 
disability to bring the combined rating to 70 percent for 
more).  The RO then determined that, based on the medical 
evidence, the veteran met the criteria for a total rating as 
of that date, and awarded a total rating effective May 3, 
1999.  As the veteran did not meet the initial criteria for 
consideration of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities prior to that date, the Board determines that 
May 3, 1999 is the earliest possible date on which a total 
rating could be assigned.  Therefore, his claim for the 
assignment of an effective date prior to May 3, 1999 for the 
grant of a total rating must be denied.

III.  Effective date prior to July 24, 1999 for the grant of 
eligibility
for Chapter 35 benefits

The veteran has claimed entitlement to dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code, prior to July 24, 1999. According to the law, 
basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
in several ways, including being the spouse of a veteran, 
serviceman, or servicewoman who has a total disability 
permanent in nature resulting from a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(D) (West 1991); 38 
C.F.R. § 21.3021(a)(3)(i) (2001).  The applicable regulations 
further provide that when the permanent total rating is 
effective after November 30, 1986, and VA made a final 
determination as to Chapter 35 benefits eligibility after 
October 27, 1986, the beginning date of eligibility shall be 
either the effective date of the rating or the date of 
notification to the veteran, whichever is more advantageous 
to the spouse.  38 U.S.C.A. § 3512; 38 C.F.R. 21.3046(a)(2) 
(2001).

In this case, by a rating decision dated in December 1999, 
the RO determined that the veteran was totally disabled due 
to service-connected disabilities as of May 3, 1999.  The 
veteran was informed of this decision by a letter from the RO 
dated in January 2000, in which he was informed that his wife 
had been found to be eligible for Dependents' Educational 
Assistance, effective July 24, 1999, the date of a VA 
psychiatric examination, and was informed of the procedure 
for filing a claim for such benefits.

With limitations, the term "eligible person" for 
educational assistance under Chapter 35 means a child, 
surviving spouse, or spouse of a veteran who, inter alia, has 
a permanent total service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510; 38 C.F.R. § 3.807(b).  The law provides that 
"[t]he Secretary [of Veterans Affairs] shall decide all 
questions of law and fact necessary to a decision by the 
Secretary under a law that affects the provision of benefits 
by the Secretary to veterans or the dependents or survivors 
of veterans."  38 U.S.C.A. § 511(a) (West 1991).  The Board 
makes such decisions for the Secretary.  38 U.S.C.A. § 
7104(a) (West 1991).  The initial question to be addressed on 
this claim is whether the Board has jurisdiction, since there 
is no jurisdiction if a decision would not affect the 
provision of benefits to a veteran.  See Mintz v. Brown, 6 
Vet. App. 277 (1994).

Before addressing the merits of the claim, that is, whether 
eligibility to Dependents' Educational Assistance can be 
established from an earlier date, the Board must address 
whether the veteran is a proper proponent of the particular 
legal rights on which he bases his claim.  As defined by 
statute, the term "eligible person" for educational 
assistance under Chapter 35 means a child, surviving spouse, 
or spouse of a veteran who, inter alia, has a permanent total 
service-connected disability.   While the eligibility of his 
child or spouse is derived from the veteran's eligibility, he 
is not included in the definition of eligible persons.  That 
is, there is no benefit which accrues to him pursuant to the 
Chapter 35 of Title 38, United States Code.  In this 
particular case, it is the veteran's eligible spouse to whom 
any benefit would accrue.  Under these circumstances, the 
Board lacks jurisdiction to entertain the claim and it must 
be dismissed.

As a final note, the Board observes that, should the 
veteran's spouse decide to file a claim for entitlement to an 
effective date earlier than July 24, 1999 for the grant of 
eligibility to Dependents' Educational Assistance, such 
benefits are only available for a finite 10-year period.  38 
U.S.C.A. § 3512(b): 38 C.F.R. § 21.3046(c) (2001).  
Therefore, the veteran's spouse is advised that an earlier 
effective date for eligibility would, in effect, shorten the 
remaining length of time she, as an eligible party, could 
receive such benefits.  As such, she is advised to carefully 
consider whether a claim for an earlier effective date would 
be in her best interests prior to filing such a claim.








ORDER

An initial disability rating in excess of 10 percent for the 
veteran's hysterical psychoneurosis from December 2, 1943 to 
May 5, 1996 is denied.

A disability rating in excess of 30 percent for the veteran's 
hysterical psychoneurosis from May 6, 1996 to May 2, 1999 is 
denied.

A increased rating to 100 percent for the veteran's 
hysterical psychoneurosis after May 2, 1999 is granted, 
subject to the controlling regulations governing the payment 
of monetary awards.

An effective date prior to May 3, 1999 for the grant of a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.

The claim for an effective date earlier than July 24, 1999 
for the grant of eligibility to Dependents' Educational 
Assistance is dismissed.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

